Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the RCE filed on 03/24/2021, in which claims 24-26, 31-33, 38-40 have been amended, claims 1-23 have been cancelled and claims 24-43 are presented for the examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/24/2021 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 24-43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Allowable Subject Matter
Claims 30, 37 would be allowable if rewritten to overcome the rejection(s) under double patenting rejection, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http ://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp. 
Instant application (US 16/440975)
US Patent (10,372,548)
24. (Currently Amended) A computer program product for managing point-in-time copies of a source storage, wherein the computer program product comprises a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause operations, the operations comprising: receiving writes to update source storage locations in a source storage while there is an active point-in-time copy;
1. (Previously presented) A computer program product for managing point-in-time copies of a source storage, wherein the computer program product comprises a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause operations, the operations comprising: establishing a plurality of point-in-time copies of a source storage at different point-in- times; in response to receiving writes to the source storage after establishing each of the point- in-time copies, copying point-in-time data in the source storage, before being updated by the received writes, to a log storage, wherein the log storage stores point-in-time data for multiple of the point-in-time copies;
 creating in a log storage entries for the received writes for the active point-in-time copy and the source storage location being updated; copying point-in-time data in the source storage to be overwritten by the received writes to the entries in the log storage created for the received writes, wherein the entries for the received writes to the source storage locations for multiple point-in-time copies are sequentially written to the log storage;
for each of the established point-in-time copies, including in recovery metadata an entry including a first location and a last location in the log storage having point-in-time data for the point-in-time copy;


using log entries in the log storage having identifiers of point-in-time copies from a current point-in-time copy to a selected point-in-time copy to roll-back the source storage to a point-in-time of the selected point-in-time copy.
copying the point-in-time data to the source storage from the first location through the last location in the log storage indicated in the entry in the recovery metadata for each point-in- time copy to roll-back the source storage to a selected point-in-time of one of the point-in-time copies.


Claims 24-43 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-23 of U.S. Patent No. 10,372,548 in view of Schreter (US 2013/0117233). (In re Goodman (CAFC) 29 USPQ2d 2010). While limitations of the claims of the patent/provisional application may be broader than the claims of the instant application, the language and the disclosure of patent/provisional application indicate that the limitation of claims of the instant application are merely a subset of patent/provisional application. These differences are not sufficient to render the claims patentably distinct. Georgia-Pacific Corp. v. United States Gympsum Co., 195 F.3d 1322, 1325, 52 USPQ2d 1590, 1593 (Fed. Cir. 1999). 
Schreter teaches entries for the received writes are sequentially written to the log storage ([0018], [0030]); Schreter notes that storing the received write data  sequentially would be desirable to recover the database to specified position in the log. The patented invention is directed to a method for copying data from multiple point-in-time copies to a log storage to use to roll-back a source storage. Thus, the sequential writing would have been motivated to include sequentially writing the data as taught by Schreter in the patented system in order to recover data from a database at specifically designated point-in time using log hole information.
	Dependent claims 25-30 carry the same deficiencies and therefore rejected under the same rationale as claim 24. Claims 31 and 38 and their dependent claims 32-37, 39-43 respectively, carry same deficiency and therefore rejected under the same rationale as claim 24.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24-29, 31-36, 38-43 are rejected under 35 U.S.C. 103 as being unpatentable over Jaquette et al. (US 2015/0310080, referred herein after Jaquette) in view of Schreter (US 2013/0117233, referred herein after Schreter).



As per claim 24, 31, 38, Jaquette discloses a computer program product for managing point-in-time copies of a source storage, wherein the computer program product comprises a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause operations, the operations comprising: 
receiving writes to update source storage locations in a source storage while there is an active point-in-time copy ([0029], wherein the different copy of source data is created while active point-in-time is present at source storage); 
creating in a log storage entries for the received writes for the active point-in-time copy and the source storage location being updated (Fig. 1, 2, [0025]-[0026], Point-in-time copy identifier 202 and change information 206 indicating which data or tracks in the source data 104 are stored in repository 110 (i.e. log storage as claimed)); 
copying point-in-time data in the source storage to be overwritten by the received writes to the entries in log storage created for the received writes, ([0005], “When an update to a block in the source volume involved in a point-in-time copy relationship is received, the copy of the track as of the point-in-time must be copied to side file or the target volume before the new data for the track is written to the source volume, overwriting the point-in-time copy of the data.”, [0025], [0026]);


using log entries in the log storage having identifiers of point-in-time copies from a current point-in-time copy to a selected point-in-time copy to roll-back the source storage to a point-in-time of the selected point-in-time copy ([0023] also teaches “The full copy 120, which includes the data as of a most current point-in-time, may be overwritten with data from the repository PiT copy information 200b during a restore to roll the database back to a restore point-in-time that may be prior to a current point-in-time of the full copy 120.”, wherein using the log entries including point-in-time copy identifier and point-in-time data, a selected point-in time copy, data can be rolled back to any previous point-in time).

Jaquuette does not specifically discloses wherein the entries for the received writes to the source storage locations for multiple point-in-time copies are sequentially written to the log storage;

However, Schreter discloses the entries for the received writes to the source storage locations for multiple point-in-time copies are sequentially written to the log storage ([0018], [0030], The log segments (i.e. entries of received data) are sequentially positioned within a log (written to the log storage));

Therefore it would have been obvious to the one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Schreter’s point-in-time database recovery using log entries into Jaquette’s method of merging multiple point-in-time copies because one of the ordinary skill in the art would have been motivated to provide techniques for recovering data from a database at specifically designated point-in time using log hole information.




As per claim 25, 32, 39, Jaquette discloses the computer program product of claim 24, wherein the operations further comprise: determining whether point-in-time copy information for the source storage indicates a target storage or the log storage for the point-in-time data, wherein the point-in-time data is copied to the entries in the log storage in response to determining that the point-in-time copy information indicates the log storage for the point-in-time data; and (Fig. 4, steps 400-404, [0020]-[0021], [0029]-[0030]);
copying the point-in-time data to the target storage in response to determining that the point-in-time copy information indicates the target storage for the point-in-time data ([0004]-[0005], “When an update to a block in the source volume involved in a point-in-time copy relationship is received, the copy of the track as of the point-in-time must be copied to side file or the target volume before the new data for the track is written to the source volume, overwriting the point-in-time copy of the data.”).  

As per claim 26, 33, 40, Schreter discloses the computer program product of claim 24, wherein the sequentially written entries at sequential storage locations in an order in which the point-in-time data was updated at the source storage ([0018], [0030], The log segments (i.e. entries of received data) are sequentially positioned within a log (written to the log storage)).

As per claim 27, 34, 41, Jaquette discloses the computer program product of claim 24, wherein the operations further comprise: for each of the point-in-time copies, maintaining recovery metadata indicating locations in the log storage having point-in-time data for a point-in-time copy, wherein the using the log storage to roll-back the source storage comprises copying the point-in-time data to the source storage from a first location through a last location in the log storage indicated in the recovery metadata for the selected point-in-time copy to roll-back the source storage ([0036], [0046]).
  

As per claim 28, 35, 42, Jaquette discloses the computer program product of claim 24, wherein the selected point-in- time copy is for a previous point-in-time, wherein using the log storage to roll-back the source storage to the previous point-in-time comprises: copying, to a recovery storage, the point-in-time data in the log storage from a most recent point-in-time copy to the selected point-in-time copy in sequential reverse order (Fig. 5, [0036], [0046], [0066]).
  
As per claim 29, 36, 43, Jaquette discloses the computer program product of claim 28, wherein the operations further comprise: indicating, in a change recording data structure, that storage locations in the recovery storage to which the point-in-time data was applied have been updated (Fig. 6B, [0040], [0041], [0046]).
 
 
 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
Reference Brown teaches a method for copying data from multiple point-in-time copies to a log storage to use to roll-back a source storage managing point-in-time copies of a source storage.

Reference Xavier teaches a backup and restore module allows for block level cloud-based back up and restore of a storage volume of a computer. Original content of a block of a disk volume that is being modified by a write operation is stored in a point-in-time snapshot in a cloud storage.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMINI B PATEL whose telephone number is (571)270-3902.  The examiner can normally be reached on M-F 8-4:30.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/KAMINI B PATEL/Primary Examiner, Art Unit 2114